Title: Thomas Jefferson to James Madison, 17 February 1814
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Feb. 17. 14.
           In my letter of yesterday I forgot to put the inclosed one from mr Mills, which I now send merely to inform you of his wishes, and to do on it what you find right. he is an excellent young man, modest, cautious & very manageable. his skill in
			 architecture will be proved by his drawings & he has had a good deal of experience. he married a daughter of Colo Smith of Winchester formerly (perhaps now) a member of Congress.
          Affectionately yoursTh: Jefferson
        